In a proceeding pursuant to CPLR article 78 to review a determination of the respondents denying the petitioner release on parole, the appeal is from a judgment of the Supreme Court, Dutchess County (Jiudice, J.), dated December 13, 1983, which dismissed the petition.
Judgment affirmed, without costs or disbursements.
This proceeding, commenced more than four months after the determination challenged became final, is time barred (CPLR 217; Matter of Menechino v Division of Parole, 26 NY2d 837). In any event, the factors enumerated by the Parole Board were a sufficient predicate for the denial of parole (Matter of Bacon v Hammock, 96 AD2d 557). Titone, J. P., Weinstein, Rubin and Boyers, JJ., concur.